IN THE COURT OF APPEALS OF TENNESSEE
           MIDDLE SECTION AT NASHVILLE

WALTER A. DICKMAN,                     )
                                       )
      Plaintiff/Appellant,             )
                                       )      Putnam Chancery
                                       )      No. J-5751
VS.                                    )
                                       )      Appeal No.
                                       )      01A01-9605-CV-00210
HOMES OF LEGEND, INC. and              )
MEADOWS HOMES, INC.,                   )

      Defendants/Appellees.
                                       )
                                       )
                                                                 FILED
                                                                December 11, 1996

                      CONCURRING OPINION                        Cecil W. Crowson
                                                               Appellate Court Clerk


      I concur with the court’s conclusion that granting the summary judgment
in this case was inappropriate. Summary judgments should not be granted when
doubt exists with regard to the conclusions to be drawn from the facts. Byrd v.
Hall, 847 S.W.2d 208, 211 (Tenn. 1993); Clifton v. Bass, 908 S.W.2d 205, 208
(Tenn. Ct. App. 1995); Mansfield v. Colonial Freight Sys., 862 S.W.2d 527, 530
(Tenn. Ct. App. 1993).


      Walter Dickman alleges that the electric furnace he was repairing when he
was electrocuted was dangerous and defective either because it was improperly
wired or because the breakers associated with the furnace were mislabeled. The
manufacturer and seller of the mobile home in which the heater had been installed
asserted that Mr. Dickman was responsible for his own injuries because he failed
to take adequate precautions to assure that the electric current to the heater was
turned off before he began working on it.


      The court has noted that the affidavits touching on these issues paint an
incomplete and unsatisfactory picture of the cause of Mr. Dickman’s injuries. The
adequacy of Mr. Dickman’s precautions before working on the heater depend
upon the configuration of the wiring in the mobile home and the heater itself.
None of the affidavits provide a complete and clear picture of the wiring, and thus
we cannot conclude based on these affidavits that Mr. Dickman was negligent
when he began to repair the furnace after verifying that the homeowner had turned
off the breaker labeled “heat.”


                                      ____________________________
                                      WILLIAM C. KOCH, JR., JUDGE




                                       -2-